296 F.3d 1301
In re: NEW MIDLAND PLAZA ASSOCIATES, Debtor.Alcoa Calderwood LLC, f.k.a. Coolidge Somerset Alcoa, Plaintiff-Appellant-Cross-Appellee,v.New Midland Plaza Associates, Defendant-Appellee-Cross-Appellant.
No. 01-12025.
United States Court of Appeals, Eleventh Circuit.
July 12, 2002.

Peter H. Levitt, Adorno & Zeder, P.A., Miami, FL, for Plaintiff-Appellant-Cross-Appellee.
Gary M. Murphree, Ferrell Shcultz, PA, Miami, FL, Michael L. Temin, Wolf, Block, Schorr & Solis, Cohen, LLP, Philadelphia, PA, for Defendant-Appellee-Cross-Appellant.
Appeals from the United States District Court for the Southern District of Florida (No. 00-06650-CV-WPD); William P. Dimitrouleas, Judge.
Before BIRCH and WILSON, Circuit Judges, and DOWD*, District Judge.
PER CURIAM:


1
After careful review of the record and the briefs of the parties in this case, we find no error and AFFIRM the judgment of the district court (which affirmed the ruling of the bankruptcy court), based upon the thorough and well-reasoned opinions of the bankruptcy court (dated 28 February 2000) and the district court (dated 30 March 2001). We deny the appellee/cross appellant's motion to dismiss and deny its cross-appeal.


2
AFFIRMED.



Notes:


*
 Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation